EX-99.e.1.ii Delaware Distributors, L.P.2005 Market StreetPhiladelphia, PA 19103 February 26, 2009 Delaware Pooled Trust2005 Market StreetPhiladelphia, PA 19103 Re: Expense Limitations Ladies and Gentlemen: By our execution of this letter agreement (the “Agreement”), intending to be legally bound hereby, Delaware Distributors, L.P. (the “Distributor”), agrees that in order to improve the performance of Delaware REIT Fund (the “Fund”), a series of Delaware Pooled Trust, the Distributor shall waive a portion of the Rule 12b-1 (distribution) fees for the Fund’s Class A and Class R shares, so that the Fund’s Rule 12b-1 (distribution) fees with respect to its Class A and Class R shares will not exceed 0.25% and 0.50%, respectively, for the period February 28, 2010 through February 28, 2011. The Distributor acknowledges that it shall not be entitled to collect on, or make a claim for, waived fees at any time in the future. Delaware Distributors, L.P. By: /s/ Theodore K. Smith Name: Theodore K. Smith Title: Executive Vice President Your signature below acknowledgesacceptance of this Agreement: Delaware Pooled Trust By: /s/ Patrick P. Coyne Name:Patrick P. Coyne Title: President Date: February 26, 2010
